Title: From Thomas Jefferson to Martha Jefferson Randolph, 9 April 1797
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        Dear Sir
                        Monticello Apr. 9. 97.
                    
                    I recieved yours my dear Martha, of Mar. 31. four days ago. The inoculation at Richmond having stopped that post I send this by the way of Fredsbg. I entirely approve of your resolution to have the children inoculated. I had before been so much convinced of the expediency of the measure that I had taken it for granted before your letter informed me of it. I am called to Philadelphia to a meeting of Congress the 15th. of May and shall leave Monticello the 3d. or 4th. of that month. As Mr. Randolph informs me you would have quitted Varina and come up the beginning of this month but for the inoculation, would it not be best for you as soon as the children are quite recovered from the disease, to come up, you, Maria and Ellen and send the carriage back for Mr. Randolph and the children. In this way I shall have the pleasure of seeing you certainly and him and the children probably before my departure and can make better arrangements for your accomodation during my absence. Still however let all this depend on your convenience. My love to Maria. Tell her I have made a new law, which is only to answer letters. It would have been her turn to have recieved a letter had she not lost it by not writing. Adieu most affectionately both of you.
                